Title: From James Madison to Robert Smith, 6 March 1806 (Abstract)
From: Madison, James
To: Smith, Robert


                    § To Robert Smith. 6 March 1806, Department of State. “The Secretary of State presents his respects to the Secretary of the Navy, and has the honor to enclose a copy of a letter, this day written to the Ambassador of Tunis, communicating the President’s determination respecting the restitution of the Xebeque and her two prizes captured from Tunisian subjects during the war with Tripoli. The object of transmitting this copy is that the Secretary of the Navy may have the goodness to issue the orders, which may correspond with the President’s determination.”
                